Citation Nr: 1402979	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-44 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for recurrent dislocation of the left shoulder.  

2.  Entitlement to service connection for left knee condition, to include secondary to service-connected left shoulder disability.  

3.  Entitlement to service connection for left elbow condition, to include secondary to service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. M. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The agency of original jurisdiction is the VA Regional Office of New York, New York.  

Pursuant to his October 2010 request, the Veteran was scheduled for a hearing before a Veterans Law Judge in August 2012.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected recurrent dislocation, left shoulder has worsened since it was evaluated at 20 percent in October 1969.  He further contends that he has developed problems with his left knee and left elbow due to the left shoulder disability.  An October 2011 VA examination report documents left shoulder limitation of motion due to pain and includes diagnoses of instability, osteoarthrosis and impingement syndrome of the left shoulder.  The examiner noted an October 2008 X-ray of the left shoulder that showed moderate degenerative changes in the acromioclavicular and glenohumeral joints and an August 2010 X-ray showing increased degenerative changes since the prior study.  The examiner did not address whether the Veteran's painful motion resulted from arthritis in the joints of his left shoulder or was related to the recurrent dislocations for which he is service-connected.  The examiner also did not address whether the arthritis is related to the Veteran's recurrent left shoulder dislocations.  Thus, remand is necessary for clarification.  

Additionally, the RO did not develop the Veteran's left knee and left elbow claims on a secondary service connection basis.  Furthermore, in his December 2013 appellate brief (in Virtual VA) the Veteran noted additional treatment records related to these impairments.  These treatment records must be obtained, and the Veteran must be scheduled for an examination to determine whether there is a link connecting his left knee disability and left elbow disability to his service-connected left shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a VCAA notice letter that addresses secondary service connection for his left elbow and left knee disabilities.  Allow sufficient time for a response.  

2.  Associate with the claims folder relevant records of the Veteran's treatment within the appropriate VA Health Care system since August 2011.

3.  Next, request that the Veteran identify where he has been treated for his left knee and left elbow and complete the appropriate consent forms.  After receiving the necessary authorization, the AMC/RO must obtain records of the Veteran's treatment for his left knee and left elbow.  All attempts to procure these records must be documented in the claims file.  If any records cannot be obtained, document such in the claims file and notify the Veteran and his representative of unsuccessful attempts in this regard to allow him the opportunity to obtain and submit those records for VA review.  Thereafter, associate these records with the claims file.  

4.  After the above development has been completed and all the obtainable records have been associated with the claims file, schedule the Veteran for an appropriate examination of his left knee and left elbow.  The examiner must interview the Veteran as to the history of his left knee and left elbow disabilities.  The claims file must be provided to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must provide an opinion on the following questions:  

a.  Did the Veteran's left knee disability have onset during or was it caused by his military service?  

b.  Was the Veteran's left knee disability caused by his service-connected left shoulder disability?  

c.  Was the Veteran's left knee disability worsened by his service-connected left shoulder disability?  

d.  Did the Veteran's left elbow disability have onset during or was it caused by his military service?  

e.  Was the Veteran's left elbow disability caused by his service-connected left shoulder disability?  

f.  Was the Veteran's left elbow disability worsened by to his service-connected left shoulder disability?  

The examiner's opinion must provide a detailed rationale for any conclusions reached.  

4.  Next, return the claims file to the examiner who evaluated the Veteran in October 2011 for an addendum opinion.  If that examiner is not available, a different qualified examiner may be substituted.  If necessary, the Veteran should be reexamined.  The claims file must be provided to and reviewed by the examiner.  In the addendum report, the examiner must address the following questions:  

a.  Is the Veteran's pain upon motion of his left shoulder caused by his service-connected recurrent dislocations of the left shoulder or by arthritis in the left shoulder?  

b.  Was the Veteran's left shoulder arthritis caused by his in-service injury?  

c.  Is the Veteran's left shoulder arthritis caused by his service-connected recurrent dislocations of the left shoulder?  

d.  Has the Veteran's left shoulder arthritis worsened due to the Veteran's recurrent dislocations?  

In giving his opinion, the examiner must include a detailed rationale for all conclusions reached.  

5.  Thereafter, readjudicate the claims on appeal.  If all benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


